Case 1:19-cv-00116-LEK-WRP Document 251 Filed 06/30/21 Page 1 of 1                    PageID #:
                                  2716
                                        MINUTES



  CASE NUMBER:             1:19-CV-00116-LEK-WRP
  CASE NAME:               Sarah Vargas vs. City and County of Honolulu, et al.
  ATTYS FOR PLA:           Daniel G. Hempey, Esq.
                           Mateo Caballero, Esq.
                           Brian Keith Mackintosh, Esq.
  ATTYS FOR DEFT:          Audrey L.E. Stanley, Esq.
                           Donovan Asao Odo, Esq.


        JUDGE:       Wes Reber Porter               REPORTER:         ATT

        DATE:        06/30/2021                     TIME:             11:30 a.m. - 11:45 a.m.


 COURT ACTION: EP: FINAL PRETRIAL CONFERENCE

 The Court held a Final Pretrial Conference by telephone.

 The Court confirmed jury selection followed by jury trial is set to go forward on
 8/3/2021 at 9:00 a.m. before District Judge Leslie E. Kobayashi.

 The parties represent they expect trial to last 15 days (5 days for Plaintiff; 5 to 10 days for
 Defendant).

 The Court encourages the parties to contact the Court at any time if further settlement
 discussions would be productive.

        Submitted by: Juliet Parker, Courtroom Manager.
